Citation Nr: 1220397	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  07-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to an initial rating greater than 40 percent for service-connected degenerative arthritis of the lumbar spine ("back disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran has had multiple periods of active duty service since July 1974, to include periods of active duty service from March 2002 to November 2002.

This appeal initially came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision.  In June 2011, the Board denied the Veteran's claim for a rating in excess of 40 percent for a back disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2012, the Court partially vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for partial remand (JMR).
 
The JMR noted that the Board had remanded the issue of total disability rating based on individual unemployability (TDIU), and it was therefore not before the Court.  To this end, the Board notes that the June 2011 Board decision had remanded the Veteran's claim for consideration of whether a TDIU was warranted.  Since that remand, it is unclear whether the directed adjudication was accomplished, and therefore, the issue of entitlement to TDIU is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The JMR was premised on the fact that the Board had provided insufficient reasons and bases for concluding that the Veteran did not have a neurologic disability that was secondary to his service connected back disability.

The Veteran initially described pain radiating from his right hip and down the right leg at a VA examination in September 2006.  The examiner found that the Veteran's gait was within normal limit and found no evidence of either radiating pain on movement or signs of IVDS with chronic and permanent nerve root involvement.  Motor and sensory examinations were within normal limits in the Veteran's lower extremities and reflexes were 2+ throughout.

During the course of his appeal, the Veteran has described pain radiating down both legs, greater on the right, "about once a day"; he has reported experiencing right calf pain which prevented him from swimming as well as brief and positional right calf numbness; and he has described feeling numbness and tingling in his left great toe.  He has also been noted to have a history of left thigh numbness which resolved.

At a June 2008 VA examination, the Veteran demonstrated a normal gait with 5/5 strength in hip flexion, knee extension, ankle plantar flexion and great toe extension bilaterally.  He was able walk on his toes and heels without difficulty.  The Veteran's left calf had a slightly smaller circumference (1cm.) than the right.  Both lower extremities demonstrated normal sensation to vibration, pinprick, light touch and position sense.  Reflexes were normal bilaterally.  An electromyography and nerve conduction velocity (EMG/NCV) test was interpreted as follows:

IMPRESSION:  This study does not provide any strong evidence of lumbar radiculopathy.  There is very early and mild denervation in the left tibialis anterior which can be on the basis of past involvement of the sciatic or peroneal nerve in the left posterior thigh or leg.  Clinical correlation is needed for patient[']s complaints of having aching in that area.  There is no evidence of right-sided lumbosacral radiculopathy.

Following a review of the EMG/NCV report, the June 2008 VA C&P examiner provided the following summary:

DIAGNOSIS:  Lumbar DDD with significant low back pain.  Veteran's contention has been that the current 40% SC disability rating for this condition did not take into account what he believes is an associated nerve problem.  Today's exam does reveal he may have residual of very mild neuropathy in LEFT lower extremity, which could account for the numb sensation he has had intermittently in that leg.  However, the above results appear to correspond with a possible previous peripheral nerve problem in the left thigh, as opposed to a spinal nerve neuropathy, but [t]he EMG did not it might have been related to the left sciatic nerve, so this could be put in the "category" of a spinal nerve.  Given the nature of the claim, even though medical opinion was not requested, it is my opinion it is at least as likely as not (50/50 probability) the one time numbness the veteran felt in left leg, and the numbness he has felt in left toes, is related to the DDD of lumbosacral spine by resulting in a very mild form of sciatica without weakness, pain or reflex abnormalities in the extremity.  This may also account for the 1 cm difference in circumference of his calf muscles, left being the smaller calf, although strength is not effected...

Having reviewed this opinion once again, the Board concludes that it is inconclusive as to whether the Veteran actually has a neurologic disability as a result of his service connected back disability.  As such, the Veteran's claim must be remanded to obtain a medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lower back disability.  The Veteran's claims file should be provided to the examiner, and a complete rationale should be provided for any opinion expressed.  Specifically, the examiner should:

a)  determine whether the Veteran has been prescribed any bed rest during the course of his appeal to treat his back disability, and if so indicate the duration (meaning number of weeks) of such treatment;

b)  determine whether the Veteran has any ankylosis in his spine, and if so, determine whether the ankylosis is favorable or unfavorable; and 

c)  determine whether it is at least as likely as not (50 percent or greater) that the Veteran either currently has, or had for any distinct period of time during the course of his appeal, a neurologic disability as a result of his service connected back disability.

The examiner should conduct any tests necessary, and should specifically address the findings at the September 2006 and June 2008 VA examinations, as well as addressing the 2008 examiner's suggestion that the Veteran might have mild sciatica in his left lower extremity.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



